Case 1:17-cr-00183-TWP-TAB Document 145 Filed 04/27/20 Page 1 of 1 PageID #: 1081

                             UNITED STATES DISTRICT COURT
                                 Southern District of Indiana


    UNITED STATES OF AMERICA                      )
                       Plaintiff,                 )
                                                  )
            vs.                                   ) CASE NO. 1:17−cr−00183−TWP−TAB
                                                  )
    BUSTER HERNANDEZ                              )
                  Defendant(s)                    )


                     NOTICE OF FILING OF OFFICIAL TRANSCRIPT

             Notice is hereby given that an official transcript of a proceeding has been filed by
    the court reporter in the above−captioned matter. The parties have seven (7) calendar days
    to file with the Court a Notice of Intent to Redact this transcript, after which the parties
    have twenty−one (21) calendar days from the filing of the transcript to file the Redaction
    Statement. A Redaction Statement must include the page and line of the transcript where
    the redaction is being requested. If neither a Notice of Intent to Redact nor a Redaction
    Statement is filed, the unredacted transcript will be made electronically available to the
    public after ninety (90) calendar days.


            Any party needing a copy of the transcript to review for redaction purposes may
    purchase a copy from the court reporter or view the document at the Clerk's Office public
    terminal.

    DATE: April 27, 2020                           s/ David Moxley
                                                   Court Reporter


                                       Certificate of Service

            I hereby certify that on the date noted above a copy of the foregoing Notice of
    Filing Official Transcript was served on the parties in this matter by operation of the
    Court's CM/ECF electronic filing system as to all registered attorneys, and/or I mailed the
    document to non−registered participants by first−class U.S. Mail, postage prepaid.



                                                   s/ David Moxley
                                                   Court Reporter
